Citation Nr: 0600384	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  02-08 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, including esophagitis and duodenitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1972.  He also had service in the Pennsylvania Army 
National Guard and the U.S. Army Reserve, including periods 
of active and inactive duty for training.

This appeal originally comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania that, in part, denied service 
connection for a gastrointestinal disorder.  During the 
course of the appeal, the veteran moved his residence to New 
Jersey, whereby bringing his claim within the jurisdiction of 
the Newark RO.  

In January 2003 and June 2004, the Board remanded the claim 
for further development.  Such development was undertaken, 
and the Appeals Management Center (AMC) subsequently issued a 
supplemental statement of the case in August 2005.

In September 2002, the veteran appeared before the 
undersigned Veterans Law Judge in a hearing in Newark to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran had active duty service in the Republic of 
Vietnam from September 1970 to September 1971.

2.  A gastrointestinal disorder, to include esophagitis or 
duodenitis, has not been medically linked to the veteran's 
active duty service, including any exposure to an herbicidal 
agent such as Agent Orange, or to any period of active duty 
for training.



CONCLUSION OF LAW

A gastrointestinal disorder, including esophagitis and 
duodenitis, was not incurred or aggravated in the veteran's 
active duty service, or during any period of active duty for 
training, nor may it be so presumed.  38 U.S.C.A. §§ 101(24), 
106, 1101, 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  The United States 
Court of Appeals for Veterans' Claims (Court) has held that 
this notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  Regulations also dictate that VA 
has a duty to assist claimants, essentially providing that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from an 
original claim for service connection for a gastrointestinal 
disorder.  In this context, the Board notes that a 
substantially complete application was received and 
adjudicated prior to the enactment of the VCAA.  However, in 
March 2001, the AOJ provided notice to the veteran regarding 
the VA's duties to notify and to assist, and of its intention 
to readjudicate the claim under the VCAA.  Specifically, the 
AOJ notified the veteran of information and evidence 
necessary to substantiate the claim for service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any information or evidence he 
wished VA to retrieve for him.  In May 2001, the AOJ 
readjudicated the claim based on all the evidence, without 
reference to the prior adjudication.  Therefore, the Board 
finds no prejudice in the fact that the initial AOJ denial 
pre-dated VCAA-compliant notice.  Accordingly, the Board 
finds that the content and timing of the March 2001 notice 
comport with the requirements of § 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  Service medical 
records are of record.  Additionally, all identified records 
that were available have been retrieved.  The veteran has 
been medically evaluated in conjunction with his claim.  

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Service Connection

The veteran contends that on two occasions while serving on 
active duty in Vietnam, he had either food or water poisoning 
that he believed to be due to one of many causes, to include 
contamination by Agent Orange, mishandling of food, ingestion 
of fumes while burning human waste, or the inability to 
properly sanitize hands and utensils.  He further contends 
that these incidents are the cause of his currently claimed 
gastrointestinal disorder, and therefore should be entitled 
to service connection. 
Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or for 
injury incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.  In this case, the veteran seeks service connection for 
a disease; thus, periods of INACDUTRA are irrelevant to the 
claim.

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Alternatively, a disease associated with exposure to certain 
herbicide agents listed in 38 C.F.R. § 3.309(e) will be 
presumed to have been incurred in service under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during such period of service.  
38 C.F.R. § 3.307(a).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service. 38 U.S.C.A. § 1116(f).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of      § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; type II diabetes; Hodgkin's disease; Multiple 
myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). The term "soft-tissue sarcoma" includes the 
following: Adult fibrosarcoma; Dermatofibrosarcoma 
protuberans; Malignant fibrous histiocytoma; Liposarcoma; 
Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant 
glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma 
(malignant synovioma); Malignant giant cell tumor of tendon 
sheath; Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
Malignant mesenchymoma; Malignant granular cell tumor; 
Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell 
sarcoma of tendons and aponeuroses; Extraskeletal Ewing's 
sarcoma; Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma.  For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R.          § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442- 41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999). 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

Presumptive Service Connection Analysis

The veteran's service personnel records confirm that he had 
service in the Republic of Vietnam from September 1970 to 
September 1971; therefore, he is presumed to have been 
exposed to an herbicide agent.  See 38 U.S.C.A. § 1116(f).  
However, esophagitis and duodenitis, the two diseases claimed 
by the veteran to be the result of exposure to Agent Orange, 
are not listed as presumptive disabilities in 38 C.F.R. § 
3.309(e).  Thus, service connection for either 
gastrointestinal disorder is not warranted on a presumptive 
basis.  

Direct Service Connection Analysis 

Service medical records for the veteran's active duty service 
reveal that in April 1971, the veteran reported to sick call 
with complaints of stomach cramps and no other symptoms.  
During a November 1971 annual examination, the last before 
his separation in January 1972, there were no abnormal 
findings with respect to the veteran's gastrointestinal 
system.  He specifically denied stomach trouble on his report 
of medical history.

The veteran's Army Reserve and National Guard records are 
also of record and are dated from April 1980 to February 
1998.  By way of reporting medical history in April 1980, the 
veteran indicated a history of stomach trouble.  His 
subsequent enlistment examination was negative for any 
abnormalities of the gastrointestinal system.  The veteran 
again noted a history of stomach trouble in April 1990; 
however, he reported this in the context of having his 
appendix out in 1980.

The veteran visited the emergency room in April 1990 for 
stomach pains after eating breakfast.  A diagnosis of reflux 
esophagitis was noted.  He was hospitalized in March 1992 for 
a suspected myocardial infarction (MI).  However, on further 
testing and observation, it was decided that he did not have 
a heart attack, but instead had recurrent esophagitis, or 
inflammation of the esophagus.  

The Board notes that concurrent private treatment records 
reveal that in May 1992, the veteran sought treatment from 
gastroenterology specialists for intermittent epigastric and 
subxiphoid discomfort, generally following heavy or spicy 
meals.  The findings indicated the veteran's symptoms were 
compatible with indigestion and dyspepsia.  Endoscopy 
revealed esophagitis.  Endoscopy was repeated one year later, 
in May 1992, revealing moderate esophagitis and possible 
gastric interruption. 

National Guard records further document that in February 
1994, the veteran was hospitalized a second time for a 
questionable MI.  Again, it was determined that the veteran 
in fact had esophagitis, and not a heart attack.  A line of 
duty investigation confirmed that this was during a period of 
INACDUTRA and concluded that the incident was not in the line 
of duty.  

Subsequent annual medical checks, in February 1996 and 
February 1998, reflect that the veteran carried a diagnosis 
of esophagitis and that it did not interfere with his duties 
in the National Guard.  The veteran retired from the National 
Guard in 1999.

Post-service medical records show that the veteran was 
initially seen by VA in August 2000 in the context of 
treatment for an unrelated disability.  He was noted to have 
a history of symptomatic gastroesophageal reflux disease 
(GERD) for which he was on medication, with some relief.  
During an outpatient visit in May 2001, he had slight 
epigastric tenderness.  A history of GERD is repeated in the 
history section of each of his primary care visits at VA, but 
is not otherwise mentioned.

The veteran underwent VA examination in July 2004 in 
conjunction with this claim.  The veteran reported a history 
of gastrointestinal disease, and intermittent episodes of 
constipation and bloating.  The physician indicated there was 
no specific gastrointestinal disease evident on exam.  In an 
addendum in June 2005, the same physician reviewed the 
veteran's file, to include the 1992 diagnosis of esophagitis.  
He referenced the veteran's status of belonging to the 
National Guard at the time of diagnosis, and concluded on 
that basis that the veteran's esophagitis began in service. 

In sum, while on active duty, there was one instance of 
treatment for stomach cramps.  Examination close in time to 
the veteran's separation was negative for any abnormal 
gastrointestinal findings.  While in the Army Reserve and 
National Guard, there were two instances of suspected 
myocardial infarctions that were later determined to be 
esophagitis, both of which were during periods of INACDUTRA.  
Recent medical evaluation confirms that the veteran does not 
have a current esophageal disorder.  

Even if it is conceded that the veteran does, in fact, have 
such a disorder, there is only one opinion of record as to 
whether there exists a medical nexus between it and any 
portion of his service.  That opinion states that because the 
disease was diagnosed while the veteran was in the National 
Guard, the condition began then and was thus related.  While 
this recitation of the timing is true, the fact that the 
disease was diagnosed during the time period while the 
veteran was in the National Guard is not dispositive in this 
case.  The law here is clear.  Service connection may be 
granted only for injuries incurred or aggravated while 
performing inactive duty training (INACDUTRA), and not for 
diseases, such as esophagitis.  38 U.S.C.A. §§ 101(24), 106, 
1131.  There is no evidence that a disease was diagnosed 
during the veteran's active duty for training.  Accordingly, 
service connection is not warranted for a gastrointestinal 
disorder in this instance.

With respect to the veteran's active duty service, there 
simply is no evidence of a medical nexus between an acute 
instance of stomach cramps in 1971 and a diagnosis of 
esophagitis in 1990.  Without such evidence, service 
connection cannot be granted. 

The Board has also considered the veteran's own assertions 
that a gastrointestinal disorder was caused by his service.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
evidence does not reflect that the veteran possesses medical 
knowledge which would render his opinion as to etiology and a 
medical diagnosis competent.

The Board finds that the preponderance of the evidence is 
against the veteran's claim; therefore, the benefit of the 
doubt provision does not apply.  Service connection is not 
warranted.

	
ORDER

Entitlement to service connection for a gastrointestinal 
disorder, including esophagitis and duodenitis, is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


